               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

WILLIE HENRY PITTS,           )
                              )
          Plaintiff,          )
                              )
    v.                        )                   CASE NO. 2:17-CV-388-WKW
                              )
BULLOCK CORRECTIONAL          )
FACILITY, WEST JEFFER D.O.C., )
ELMORE CORRECTIONAL FACILITY, )
STATON CORRECTIONAL FACILITY, )
FRANK LEE COMMUNITY BASED     )
FACILITY, and KILBY           )
CORRECTIONAL FACILITY,        )
                              )
          Defendants.         )

                                   ORDER

      On May 7, 2019, the Magistrate Judge filed an Amended Recommendation to

which no timely objections have been filed. (Doc. # 11.) After an independent

review of the record and on consideration of the Amended Recommendation, it is

ORDERED that the Amended Recommendation is ADOPTED and that this case is

DISMISSED without prejudice under 28 U.S.C. § 1915(e)(2)(B).

     A separate Final Judgment will be entered.

     DONE this 24th day of May, 2019.

                                              /s/ W. Keith Watkins
                                        UNITED STATES DISTRICT JUDGE
